The indictment in this case contained three counts, which in proper form and substance charged this appellant with the offenses of distilling, etc., alcoholic, spirituous, malted or mixed liquors or beverages, a part of which was alcohol. And unlawfully having in his possession a still, etc., to be used for the purpose of manufacturing or distilling prohibited liquors or beverages, etc.
Upon the trial of the case in the court below the jury returned a general verdict of guilty as charged in the indictment.
In accordance with the verdict of the jury, the court duly and legally sentenced the defendant to serve an indeterminate term of imprisonment in the penitentiary for a period of time specified, as the governing statute provides.
Upon submission of this appeal in this court, it was discovered that a misprision appeared in the judgment entry, from which this appeal was taken. Whereupon, the Attorney General, representing the State, applied for and obtained a writ of certiorari directed to the Clerk of the Court where the case was tried, to send up a true and correct judgment of conviction as appeared upon the minutes of the circuit court. In response to said writ, the Clark complied with the mandate and order of this court, and under seal of his office has transmitted to this court a correct copy of the judgment entry. This completes the record and renders it regular in all respects. The appeal is rested upon the record proper only; there being no bill of exceptions. There being, as now completed, no error apparent on the record, the judgment of conviction from which this appeal was taken will stand affirmed.
Affirmed.